Citation Nr: 1609890	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to the Veteran's service-connected bilateral hearing loss.

2.  Entitlement an increased rating for bilateral hearing loss, rated as 10 percent disabling prior to August 3, 2013, and 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

These matters come before the Board comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and the Appeals Management Center in Washington, District of Columbia.

This case was previously before the Board in June 2013 when the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were remanded for additional development.  During the remand, an August 2013 rating decision granted the Veteran's claim for bilateral hearing loss.  As the August 2013 rating decision constitutes a complete grant of the benefit sought on appeal it is no longer before the Board.  With regard to the Veteran's tinnitus claim, as will be discussed below, the Board finds that there has not been substantial compliance with the Board's June 2013 remand directives.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left humerus condition has been raised by the record in a September 2013 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the June 2013 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In pertinent part, the June 2013 remand directed that an addendum opinion be obtained regarding the etiology of the Veteran's tinnitus.  The remand specified that examiner is requested to review all pertinent records associated with the claims file, and thereafter opine: 1) whether the Veteran's tinnitus manifested during or was otherwise etiologically related to service, including in-service noise exposure and 2) whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In doing so, the examiner was instructed to discuss the medically known or theoretical causes of tinnitus and describe how tinnitus due to noise exposure generally presents or develops, as distinguished from how tinnitus develops from other causes.

The Veteran was provided a VA examination in August 2013; however, the Board finds that the examination report and opinion do not substantially comply with the remand directives.  Initially, the Board notes that while the examiner checked the box indicating that the Veteran's claims file was reviewed, the examiner also stated that the Veteran's claims file had not been available for review because the examination was scheduled two days after the examination request.  Additionally, the Board finds that the examiner's negative etiological opinion is inadequate.  The examiner opined that the Veteran's tinnitus was less likely caused or a result of his military noise exposure.  In support of that conclusion, the examiner noted that the Veteran could not recall an exact date or circumstance when his tinnitus began and that he had a significant history of post-service occupational noise exposure.  As such, it was less likely as not that the Veteran's tinnitus was due to military service, and more than likely due to presbycusis and / or some other etiology.  

The examiner's opinion did not address the Veteran's statements of record concerning the onset of his tinnitus.  Additionally, while the examiner opined that the Veteran's tinnitus was more likely due to presbycusis or some other etiology, the examiner did not describe how tinnitus due to noise exposure generally presents or develops, as distinguished from how tinnitus develops from the other noted causes.  Furthermore, the examiner did not address whether the Veteran's tinnitus was caused or otherwise related to his hearing loss.  In light of the above, the Board finds that the August 2013 examination report does not substantially comply with the June 2013 remand directives.  

The Board finds that there may be outstanding VA treatment records.  On his July 2008 claim for service connection, the Veteran reported that he had received treatment for his tinnitus at the Fort Myers VA outpatient clinic since May 2002.  To date, the earliest VA treatment notes of record are dated in August 2006.  Accordingly, on remand all outstanding VA treatment records must be obtained and associated with the record. 

With regard to the Veteran's claim for an increased rating for his bilateral hearing loss, service connection was granted an August 2013 rating decision.  The Veteran was granted a 10 percent rating, effective July 11, 2008, and a 20 percent rating effective August 3, 2013.  In December 2013, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned in the August 2013 rating decision.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a SOC addressing the pending appeal for entitlement to an increased initial rating for his bilateral hearing loss.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

2.  Obtain all outstanding VA treatment records, to include all treatment records from May 2002 to August 2006, and any updated treatment records from August 2011 to present.  All efforts to obtain these records must be documented in the claims file.

3.  Thereafter, obtain an addendum opinion from the August 2013 examiner, or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinions, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Thereafter, the examiner should opine:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus manifested during service, within one year of his separation from service, or is otherwise etiologically related to service, including his conceded noise exposure while serving as a door gunner in Vietnam.

In so opining, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

The examiner should also reconcile his or her opinions with the prior August 2013 and November 2008 opinions and specifically address the November 2008 examiner's statement that based on the "Tinnitus Handbook" the Veteran's tinnitus was more consistent with normal tinnitus than acoustic trauma induced tinnitus.

b.  If the above opinion is negative, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus was caused or aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected bilateral hearing loss.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Finally, readjudicate the issue on appeal.  If any benefit sought remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

